Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Bobby Glenn Canida, Appellant                          Appeal from the 6th District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 24466).
No. 06-11-00227-CR         v.                          Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause to
modify the judgment to reflect a conviction for manufacture of methamphetamine in an amount
less than one gram and to conduct a new punishment hearing.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 26, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk